DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2015/0182114 A1), hereinafter Wang.

Regarding claim 1, Wang teaches an apparatus configured for monitoring esophageal temperature and controlling ablation (Wang teaches “In one aspect, a handheld imaging device is provided. The imaging device includes a housing, a camera supported by the housing and configured to capture an image containing text including both a value representing a physiological measurement and a checksum value, a processor operatively coupled to the camera, and configured to extract the text in the image using optical character recognition, and a network connection unit operatively coupled to the processor, where the network connection unit is configured to communicate with an electronic medical record system and to transmit at least some of the extracted text to the electronic medical record system” in [0002] and “The imaging device camera can be configured to image a temperature reading provided by a thermometer, a barcode, a quick response code, or a Microsoft. RTM. tag. The imaging device, whose housing can be a key fob, can communicate with the electronic medical system wirelessly” in [0003]; thereby, the system of Wang is configured to be used for monitoring esophageal temperature and controlling ablation by extracting an image containing a text of the esophageal temperature and communicating with the user for controlling the ablation. Please note that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)), the apparatus comprising: 
a camera ([0002]-[0003], [0017], [0019], [0049]) configured to capture images of a display of a temperature measurement system that displays a tissue temperature ([0016]-[0017], [0026]); and 
a processor, which is configured to analyze the captured images to extract a numerical value of the tissue temperature displayed by the temperature measurement system ([0059], [0061]), and initiate an action responsively to the extracted numerical value ([0020], [0074]-[0075]).  

Regarding claim 3, Wang teaches wherein the processor is configured to provide the extracted numerical value of the tissue temperature for display by another system ([0061], [0075] – the temperature is sent to the EMR system, which stores and displays the temperature measurement for the user. It is also possible to customize notifications for the physician, which can include the temperature measurement in the notification.).  

Regarding claim 4, Wang teaches wherein the processor is configured to analyze the captured images by performing image processing over a region of interest (ROI) in the captured images ([0002], [0061]).  

Regarding claim 5, Wang teaches wherein the temperature measurement system displays the tissue temperature using alphanumeric characters (Figs. 2-3; [00026]-[0028]), and wherein the processor is configured to extract the numerical value by recognizing the alphanumeric characters in the images ([0002]).  

Regarding claim 7, Wang teaches wherein the processor is configured to issue a triggering signal in response to the extracted temperature deviating from a prespecified limit ([0061], [0074]-[0075]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Harmouche (WO 2019/005501), hereinafter Harmouche.

Regarding claim 2, Wang teaches the processor of claim 1 ([0002]), but fails to explicitly teach wherein the temperature measured comprises a temperature of an esophagus and the processor initiates termination of the ablation procedure. 
	However, Harmouche teaches wherein the tissue temperature comprises a temperature of an esophagus of a patient undergoing a cardiac ablation procedure ([0050]), and wherein the processor is configured to initiate termination of the cardiac ablation procedure ([0031], [0050]).  
	Wang and Harmouche are considered analogous to the claimed invention because they disclose temperature monitoring systems which initiate an action in response to a change in temperature. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to incorporate the camera and processor of Wang in an ablation device which includes a system for monitoring tissue temperature, such as the one disclosed in Harmouche. Such a modification would yield predictable results, namely, to obtain a temperature measurement and compare said measurement to a predetermined temperature range in order to monitor the health and safety of a patient undergoing medical care. 

Regarding claim 10, Wang teaches the apparatus of claim 1, but fails to teach an RF generator and wherein the processor initiates an action by changing an output power of said RF generator. 
However, Harmouche, in an analogous temperature monitoring system, further teaches wherein the processor is comprised in an RF generator ([0027] – Harmouche recognizes other forms of energy can be used for ablation, including RF), and is 17BI06261USNP1 configured to initiate the action by changing an output power of the RF generator ([0031] – the system taught in Harmouche can "control any other suitable functions of the balloon catheter 18" such as the power output).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to combine the camera and processor of Wang with an RF ablation device which includes a temperature monitoring system, such as the one taught by Harmouche. Such a modification would yield predictable results, namely, to include a safety feature of an electrosurgical device which comprises obtaining and analyzing a temperature measurement in order safely treat patients and monitor treatment progress. 

Claims 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Welches (US 2009/0024023), hereinafter Welches.

Regarding claim 6, Wang teaches the apparatus of claim 1, but fails to teach wherein the temperature measurement system displays the tissue temperature using an analog graphic display, and wherein the processor is configured to extract the numerical value by analyzing the analog graphic display in the images. 
However, Welches teaches wherein the temperature measurement system displays the tissue temperature using an analog graphic display, and wherein the processor is configured to extract the numerical value by analyzing the analog graphic display in the images ([0079]).  
Wang and Welches are considered analogous temperature monitoring systems comprising a camera and processor and produce an alarm in response to any temperature deviations. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify the device and processor of Wang to analyze images of an analog temperature measurement in order to extract a numerical value, such as taught by Welches. Such modifications are simply the substitution of one known processor for another known processor, and one known temperature measurement display for another known temperature measurement display and would yield predictable results.  

Regarding claims 8 and 9, Wang teaches the apparatus of claim 1, but fails to explicitly teach the processor calculating a rate of change and initiating an action in response to said calculation. 
However, Welches, in an analogous device, further teaches wherein the processor is further configured to calculate a rate of change of the tissue temperature, and to initiate an action, such as a triggering signal in response to the calculated rate of change deviating from a prespecified limit in ([0018]). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify the processor of the temperature monitoring system of Wang to calculate a rate of change and produce a signal when the temperature exceeds a threshold or range, such as taught by Welches. Such a modification is simply the substitution of one known processor for another known processor and would yield predictable results. 

Claims 11-15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harmouche in view of Wang.

Regarding claim 11, Harmouche teaches a method for monitoring esophageal temperature and controlling ablation, the method comprising: obtaining an esophageal temperature measurement, analyzing the temperature measurement, and initiating an action responsively to the temperature measurement ([0031], [0050]-[0051]). 
Harmouche fails to teach using a camera to capture an image of a display of a temperature measurement, analyzing the captured image to extract a numerical value of the temperature, and initiating an action in response to the extracted value. 
However, in an analogous temperature monitoring system, Wang teaches using a camera ([0002], [0017], [0019], [0049]), capturing images of a display of a temperature measurement system that displays a tissue temperature ([0016]-[0017], [0026]); 
analyzing the captured images to extract a numerical value of the tissue temperature displayed by the temperature measurement system ([0059], [0061]); and 
initiating an action responsively to the extracted numerical value ([0020], [0074]-[0075]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to incorporate the camera and processor of Wang in an ablation system, such as the one disclosed in Harmouche. Such a modification and combination would yield predictable results, namely to obtain a temperature measurement and compare said measurement to a predetermined temperature range in order to monitor the health and safety of a patient undergoing medical care. 

Regarding claim 12, the combination of Harmouche and Wang further teaches wherein the tissue temperature comprises a temperature of an esophagus of a patient undergoing a cardiac ablation procedure (Harmouche [0050]), and wherein initiating the action comprises initiating termination of the cardiac ablation procedure (Harmouche [0031], [0050]).

Regarding claim 13, the combination of Harmouche and Wang further teaches comprising providing the extracted numerical value of the tissue temperature for display by another system (Wang [0061], [0075] – the temperature is sent to the EMR system, which stores and displays the temperature measurement for the user. It is also possible to customize notifications for the physician, which can include the temperature measurement in the notification.).

Regarding claim 14, the combination of Harmouche and Wang further teaches wherein analyzing the captured images comprises performing image processing over a region of interest (ROI) in the captured images (Wang [0002], [0061]).

Regarding claim 15, the combination of Harmouche and Wang further teaches wherein the temperature measurement system displays the tissue temperature using alphanumeric characters (Wang Figs. 2-3; [00026]-[0028]), and wherein extracting the numerical value comprises recognizing the alphanumeric characters in the images (Wang [0002]).

Regarding claim 17, the combination of Harmouche and Wang further teaches wherein initiating the action comprises issuing a triggering signal in response to the extracted temperature deviating from a prespecified limit (Wang [0061], [0074]-[0075]).

Regarding claim 20, the combination of Harmouche and Wang further teaches wherein initiating the action comprises changing an output power of an RF generator (Harmouche [0027], [0031] – the system taught in Harmouche can "control any other suitable functions of the balloon catheter 18" such as the power output).

Claims 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable Harmouche in view of Wang and further in view of Welches. 

Regarding claim 16, the combination of Harmouche and Wang teaches the apparatus of claim 11, but fails to teach an analog graphic display and wherein extracting the numerical value comprises analyzing the analog graphic display in the images. 
However, Welches teaches wherein the temperature measurement system displays the tissue temperature using an analog graphic display, and wherein the processor is configured to extract the numerical value by analyzing the analog graphic display in the images ([0079]).  
Welches is considered an analogous temperature monitoring system comprising a camera and processor and which produces an alarm in response to any temperature deviations. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify the device and processor of Wang and Harmouche to analyze images of an analog temperature measurement in order to extract a numerical value, such as taught by Welches. Such modifications are simply the substitution of one known processor for another known processor, and one known temperature measurement display for another known temperature measurement display and would yield predictable results.  

Regarding claims 18 and 19, the combination of Harmouche and Wang teaches the method of claim 11, but fails to teach calculating the rate of change of the temperature and initiating an action in response to the calculated rate of change.
However, Welches, in an analogous temperature monitoring system, teaches calculating a rate of change of the tissue temperature, wherein initiating the action comprises initiating the action, such as issuing a triggering signal in response to the calculated rate of change deviating from a prespecified limit ([0018]). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify the processor of the temperature monitoring system of Wang to calculate a rate of change and produce a signal when the temperature exceeds a threshold or range, such as taught by Welches. Such a modification is simply the substitution of one known processor for another known processor and would yield predictable results.

Conclusion
Accordingly, claims 1-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYSTEE N. DELGADO whose telephone number is (571)272-6918. The examiner can normally be reached Mon-Thurs: 9AM~5PM and Fri: 9AM~2PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDA C. DVORAK can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHADIJEH A VAHDAT/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.N.D./Examiner, Art Unit 3794